Title: Commission of John Quincy Adams, James A. Bayard, Henry Clay, and Jonathan Russell, [18 January 1814]
From: Madison, James,Monroe, James
To: 


        
          [18 January 1814]
        
        To all whom these Presents shall concern, Greeting.
        Reposing especial Trust and confidence in the Integrity, Prudence and Ability of John Quincy Adams, at present the Minister Plenipotentiary of the United States at the Court of His Imperial Majesty the Emperor of all the Russias, James A. Bayard, late a Senator of the United States, Henry Clay Speaker of the House of Representatives of the United States and Jonathan Russell, one of their distinguished Citizens, I have nominated and by and with the advice and consent of the Senate appointed them jointly and severally Ministers Plenipotentiary and Extraordinary of the United States, with authority to meet a minister or ministers, having like authority from the Government of Great Britain, and with Him or them to negotiate and conclude a settlement of the subsisting differences, and a lasting Peace and friendship between the United States and that power: transmitting the Treaty or Convention so to be concluded, for the ratification of the President of the United States, by and with the advice and consent of the Senate of the United States.
        In Testimony whereof, I have caused the Seal of the United States to be hereunto affixed: Given under my hand at the City of Washington the Eighteenth day of January Anno Domini 1814; and of the Independence of the United States the Thirty Eighth
        
          (signed,) James Madison
          By the President
          (signed,) James Monroe,
          Secretary of State.
        
       